DETAILED ACTION
The instant action is in response to application 29 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The title is objection has been withdrawn.
Applicant’s arguments have been considered but are not persuasive.  First, Marrone claims “a target periodic waveform” and does not narrow to sinusoids specifically in his claims.  Also, the title includes “arbitrary electrical waveforms”.  As such, at the very least, the claims and title read on multiple ideal waveforms.  Assuming, en arguendo, that Marrone somehow only specified sine waves, note that there are as long as the input gain and frequency change, so does the reference waveform.  Rephrased simply, the waveforms are different because A*sin(w1t) != B*sin(w2t).  Since the update table is changing to grid conditions as specified in ¶53, one of ordinary skill can clearly see that the reference waveform in response to grid conditions. In North America, wall sockets in the US typically run between 110-125V.  As to the remarks about the period, note that the grid does change over time, sometimes this occurs slowly, other times large load sheds or generators coming on line can increase or decrease the frequency rapidly.  Frequency shifts occur, and though it may only be changing form 59.9Hz to 60.1 Hz, that is still a frequency (and therefore periodic) difference that requires consideration, especially in the power factor correcting circuit of Marrone.  As such, this argument is not persuasive.  As to the remark about the “function based on the reference voltage and the switching period of the electronic switch”, examiner does not find this persuasive.  Note that in ¶36, Marrone explicitly states “In one embodiment, output sync 114 is based on voltage information on the output of power path 110, while output feedback 116 is based on output current generated at the output of power path 110.”  In a periodic waveform, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4, 11,12, 15, 25, 26, 28, 35, 36, 39, 48 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Marrone (WO 2010/036974 A2) .
from a power source (104) to an electrical load comprising a memory storage device (¶33 “Additionally, controller 130 may include appropriate memory or storage components (e.g., random access memory, read only memory (ROM),”) for storing a plurality of ideal voltage waveforms (¶36 “The actual output is compared to an ideal reference to determine if the desired output is being generated.”; ¶38 “Based on output sync 114 (or based on an initial estimate of the output sync), output system 102 stores and/or generates reference waveform table 132, which represents an ideal form of the output waveform desired to be generated by generator 140. Reference waveform table 132 may be stored as a table or other set of points (or setpoints) that reflect what the output waveform "should" look like. While a sinusoidal waveform is represented, any periodic waveform could be used. Reference waveform table 132 may alternatively be referred to as a reference waveform source.”); an electronic controller (Fig. 1, 130) arranged in data communication with the memory storage device, the electronic controller operable to select one of the plurality of ideal voltage waveforms based on an input voltage of the power source (¶53 “The selective combination of input power information 302 and table peak adjust 352 generates reference gain control 354, which sets and adjusts the gain of reference waveform 304 at reference waveform gain 360 to dynamically adjust the inverter output to fit current operating conditions that include input power and local grid characteristics.”) to compute a reference voltage and a switching period based on a predetermined rule (Fig. 1, 132, 134); and an electronic switch (¶50, “PWM values”) arranged to receive the switching period to switch the electronic switch between an on state and an off state, wherein the electrical current is calculated based on a function of the reference voltage (¶36 “Output feedback 116 indicates how the actual output varies from the reference signal. Update table 134 represents data generated in response to output feedback 116. In one embodiment, output sync 114 is based on voltage information on the output of power path 110, while output feedback 116 is based on output current generated at the output of power path 110.”) and the switching period 
As to claims 2, 26 Marrone teaches wherein at least one of the plurality of ideal voltage waveforms is an ideal alternating current (AC) waveform (sinusoid is specifically mentioned in ¶38).
As to claims 4, 28 Marrone teaches a sense circuit arranged in electrical connection with the electronic controller, the sense circuit operable to sense a source input voltage (Fig. 1, 112).
As to claims 11, 35 Marrone teaches wherein the ideal AC waveform comprises one or more of the following: a sine waveform  (sinusoid), a square of a sine waveform, a polynomial function waveform.
As to claims 12, 36 Marrone teaches wherein i) ift eh device is deployed in a boost converter circuit, the sine waveform is selected (see sinusoid above.  Also, boost is mentioned in ¶59).
As to claims 15, 39 Marrone teaches an analog to digital converter to convert the source voltage to a digital waveform (this is necessary to read the analog in put signal and feed into the digital controller).
As to claim 24 Marrone teaches wherein the memory storage device is a ROM, RAM,  database LUT (¶64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 15, 18-19, 29-31, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2).
As to claims 5, 29 Marrone does not explicitly teach further comprises wherein the sense circuit comprises at least one of the following: a potentiometer, a potential divider, a feedback resistor.  He does make tis obvious.  Use of resistors and voltage dividers are old and well known in the art and therefore not patentable.  The advantage of using the divider would be to have a scaled down control input.
As to claim 6, 30 Marrone does not explicitly teach wherein the sensed source input voltage is divided by a predetermined number.  Use of resistors and voltage dividers are old and well known in the art and therefore not patentable.  The advantage of using the divider would be to have a scaled down control input.
As to claim 7, 31 Marrone does not explicitly teach wherein the predetermined number is 4.  However, this is design choice.  Smaller numbers would mean more sensitivity to changes and larger numbers would allow one of ordinary skill to use higher voltages.  This is design choice and not patentable.  
As to claim 18, 42 Marrone does not explicitly teach wherein the electronic controller comprises an application-specific integrated circuit (ASIC) or a field-programmable gate array (FPGA).  However, FPGAs and ASICs are old and well known in the art and therefore not patentable.  Thea advantage of using ASICS would be to decrease the size of the circuit.  The advantage of an programmable arrays would be to increase calculation efficiency.  
As to claim 19, 43 Marrone does disclose a switch.  Marrone does not explicitly disclose wherein the electronic switch is a MOSFET.  However, mosfets are old and well known in the art and therefore not patentable.  Thea advantage of using mosfets would be to have a voltage controlled switch.
Claims 8-10, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2) in view of Zhang et als  “A Digital Power Fadctor Correction Control Strategy Optimized for DSP “(IEEE NPL).
As to claims 8, 32 Marrone does not disclose wherein in a transient state before the one of the plurality of ideal voltage waveforms is selected, the electronic controller is operable to use the sensed source voltage divided by the predetermined number as the reference voltage .
Zhang teaches wherein in a transient state before the one of the plurality of ideal voltage waveforms is selected, the electronic controller is operable to use the sensed source voltage divided by the predetermined number (1) as the reference voltage (Fig. 13, DSP, Look up table, zero cross, input feed forward).
As to claims 9, 33 Marrone in view of Zhang teaches wherein upon switching the electronic switch, a time T. is measured from the time where the reference voltage is sensed at a predetermined voltage to the time where the reference voltage is next sensed at the predetermined voltage (Zhang, ZCD).
As to claim 10, 34 Marrone in view of Zhang teaches wherein the one of the plurality of ideal voltage waveforms is selected to compute the reference voltage when the following conditions are satisfied: i. after a multiple of the time TX (half cycle on zero crossings); and ii. where the input voltage drops to zero (ZCD); and wherein the period of the selected ideal voltage waveform corresponds to the time T. or approximate the time period TX (Zhang, half-cycles/ zero crossings).
Claims 16, 20, 40, 44 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2) in view of Wee (US 2013/0106304 patent application publication #1 on applicant’s IDS) .
As to claims 16, 40 Marrone discloses wherein the device is implemented at in a switch mode power converter.

Wee teaches wherein the device is implemented at a primary side of a flyback switch mode power converter (Fig. 1, item 104, 102).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marrone to use flyback topology as disclosed in Wee to easily change the voltage output via the winding ratio.  
	As to claims 20, 44 Marrone does not teach wherein the current is calculated based on the following mathematical equation: Iout=ViTonToff/2LT; wherein lout is the current provided to the electrical load; T corresponds to a switching cycle; Ton is the switch on time of the electronic switch; Torr is the switch off time of the electronic switch corresponding to a time taken for an inductor having an inductance L to discharge; and Vicorresponds to the source input voltage.
	Wee makes obvious wherein the current is calculated based on the following mathematical equation: Iout=ViTonToff/2LT; wherein lout is the current provided to the electrical load; T corresponds to a switching cycle; Ton is the switch on time of the electronic switch; Torr is the switch off time of the electronic switch corresponding to a time taken for an inductor having an inductance L to discharge; and Vicorresponds to the source input voltage (see equations 1 and 2 in summary of the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marrone to use flyback topology as disclosed in Wee to easily change the voltage output via the winding ratio.  
Claims 17, 41 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2) in view of Walters (US 2012/0319604)
	As to claim 17, 41 Marrone disloses a boost converter. 
	Marrone does not disclose a dimming circuit arranged in data communication with the electronic controller.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marrone to use dimmers as disclosed in Walters to suppress ringing.  
Claims 23, 47 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2) in view of Groppi (US 2016/0338159) (The second author is being used to distinguish over the other Wee reference; #2 reference on applicant’s IDS).
As to claim 23, 47 Marrone does not teaches wherein the current is calculated based on the following mathematical expression Iout=ViVhT1Toff/(2RfbV1T) wherein IOUT is the current provided to the electrical load; T corresponds to a switching cycle; TOFF is the switch off time of the electronic switch corresponding to a time taken for an inductor having an inductance L to discharge; V corresponds to the input voltage; Vh a reference voltage that triggers the switch off of the electronic switch; T1 corresponds to a time that the input voltage is at a predetermined voltage Vi .
	Groppi makes obvious wherein the current is calculated based on the following mathematical expression Iout=ViVhT1Toff/(2RfbV1T) wherein IOUT is the current provided to the electrical load; T corresponds to a switching cycle; TOFF is the switch off time of the electronic switch corresponding to a time taken for an inductor having an inductance L to discharge; V corresponds to the input voltage; Vh a reference voltage that triggers the switch off of the electronic switch; T1 corresponds to a time that the input voltage is at a predetermined voltage Vi (this is an obvious variation of equation 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marrone to use flyback topology as disclosed in Groppi to easily change the voltage output via the winding ratio.  
Allowable Subject Matter
Claims 14, 21-22, 38, 45-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
Claims14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 14, the prior art fails to disclose: “wherein if the input voltage does not drop to zero after the multiple of the time period Tan ideal DC waveform is selected.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 21, the prior art fails to disclose: “wherein the input voltage Vi is related to the reference voltage Vnin accordance with the following mathematical expression:
Vh=ViTonRfb/L
wherein Rfb is the resistance value of a feedback element, the feedback element positioned for comparing Vh with Vfb, where Vfb is the voltage across the feedback element having resistance value Rfb.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 38, the prior art fails to disclose: “wherein if the input voltage does not drop to zero after the multiple of the time period Ts, a DC waveform is selected.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 45, the prior art fails to disclose: “wherein the input voltage Vi is related to the reference voltage Vnin accordance with the following mathematical expression:
Vh=ViTonRfb/L
wherein Rfb is the resistance value of a feedback element, the feedback element positioned for comparing Vh with Vfb, where Vfb is the voltage across the feedback element having resistance value Rfb.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839